In a proceeding under section 18 of the Decedent Estate Law, to determine the right of election of testatrix’ surviving spouse, such spouse appeals from so much of a decree of the Surrogate’s Court, Kings County, entered September 23, 1959, as confirms the Referee’s report, declares that such spouse is not entitled to elect to take a portion of his deceased wife’s estate against the provisions of her will, and strikes out his notice of election. Decree insofar as appealed from affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.